Exhibit 10.43


Casey’s General Stores, Inc.                             
2018 Stock Incentive Plan


Article 1.    Establishment, Purpose, and Duration.


1.1    Establishment. Casey’s General Stores, Inc., an Iowa corporation
(hereinafter referred to as the “Company”), hereby establishes an incentive
compensation plan to be known as the Casey’s General Stores, Inc. 2018 Stock
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document. This Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units and Other Stock-Based Awards. This Plan shall become effective upon
shareholder approval at the 2018 Annual General Meeting on September 5, 2018
(the “Effective Date”) and shall remain in effect as provided in Section 1.3
hereof. This Plan is intended to replace the Casey’s General Stores, Inc. 2009
Stock Incentive Plan (the “2009 Plan”). As of the Effective Date of this Plan,
the 2009 Plan shall be automatically terminated and replaced and superseded by
this Plan, except that any Awards granted under the Prior Plans shall continue
to be subject to the terms of the Prior Plans and applicable Award Agreements,
including any such terms that are intended to survive the termination of the
Prior Plans or the settlement of such Awards, and shall remain in effect
pursuant to their terms.


1.2    Purpose of This Plan. The purpose of this Plan is to provide a means
whereby Employees and Directors of the Company develop a sense of proprietorship
and personal involvement in the development and financial success of the
Company, and to encourage them to devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract able individuals to become Employees or serve as
Directors of the Company and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company are of importance can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company.


1.3    Duration of This Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.


Article 2.     Definitions.


Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.


2.1    “2009 Plan” has the meaning set forth in Section 1.1.


2.2    “Affiliate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock


1

--------------------------------------------------------------------------------




or equity ownership or otherwise, and is designated as an Affiliate for purposes
of this Plan by the Committee.


2.3    “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.


2.4    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units or Other Stock-Based Awards, in each
case, subject to the terms of this Plan.


2.5    “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet, or other non-paper Award
Agreements, and the use of electronic, internet, or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.


2.6    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such terms in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.


2.7    “Board” or “Board of Directors” means the Board of Directors of the
Company.


2.8    “Cause” means, unless otherwise specified in the applicable Award
Agreement or Individual Agreement, with respect to any Participant:


(a)    Willful failure to substantially perform his or her duties as an Employee
or Director (for reasons other than physical or mental illness) after reasonable
notice to the Participant of that failure;


(b)    Misconduct that materially injures the Company or any Subsidiary or
Affiliate;


(c)    Conviction of, or entering into a plea of guilty or nolo contendere to, a
felony; or


(d)    Breach of any written covenant or agreement with the Company or any
Subsidiary or Affiliate.


2.9    “Change of Control” means any of the following events:


(a)    The acquisition by any Person of Beneficial Ownership of twenty percent
(20%) or more of the combined voting power of the then


2

--------------------------------------------------------------------------------




outstanding voting securities of the Company entitled to vote generally in the
election of Directors (the “Outstanding Company Voting Securities”).
Notwithstanding the immediately preceding sentence, the following acquisitions
shall not constitute a Change of Control: (i) any acquisition by a Person who on
the Effective Date is the Beneficial Owner of twenty percent (20%) or more of
the Outstanding Company Voting Securities; (ii) any acquisition directly from
the Company, including without limitation, a public offering of securities;
(iii) any acquisition by the Company; (iv) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate or Subsidiary; and (v) any Non-Qualifying Transaction;


(b)    Individuals who constitute the Board as of the Effective Date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is pursuant to
an actual or threatened election contest relating to the election or removal of
the Directors of the Company or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;


(c)    Consummation of a reorganization, merger, or consolidation or similar
transaction to which the Company is a party or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the Beneficial
Owners of Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from the Business Combination (including, without limitation, a
corporation, which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities, (ii) individuals who were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination,


3

--------------------------------------------------------------------------------




and (iii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Business Combination (any transaction that satisfies all of the criteria
specified in the foregoing clauses (i), (ii) and (iii), a "Non-Qualifying
Transaction"); or


(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


2.10    “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.


2.11    “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.


2.12    “Company” means Casey’s General Stores, Inc., an Iowa corporation, and
any successor thereto as provided in Article 18 herein.


2.13    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period,
or (b) before twenty-five percent (25%) of the Performance Period has elapsed,
as a “Covered Employee” under this Plan for such applicable Performance Period.


2.14    “Director” means any individual who is a member of the Board of
Directors of the Company.


2.15    “Effective Date” has the meaning set forth in Section 1.1.


2.16    “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary and designated as an employee of the Company, an
Affiliate, or a Subsidiary on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate, or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or


4

--------------------------------------------------------------------------------




temporary agency or any other entity other than the Company, Affiliate, or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company, Affiliate, or Subsidiary during such period. An
individual shall not cease to be an Employee in the case of: (a) any leave of
absence approved by the Company; or (b) transfers between locations of the
Company or between the Company, any Affiliates, or any Subsidiaries. For
purposes of Incentive Stock Options, no such leave may exceed ninety (90) days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three (3) months following the ninety-first
(91st) day of such leave, any Incentive Stock Option held by a Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonqualified Stock Option. Neither service as a Director nor
payment of a Director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.


2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.


2.18    “Exercise Price” means (i) in the case of an Option, the price specified
in the applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (ii) in the case of a Stock Appreciation
Right, the price specified in the applicable Award Agreement as the reference
price-per-Share used to calculate the amount payable to the Participant.


2.19    “Extraordinary Items” means (a) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (b) gains or losses on the disposition of a
business; (c) changes in tax or accounting regulations or laws; or (d) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes, or Management Discussion and
Analysis section of the Company’s annual report.
    
2.20    “Fair Market Value” or “FMV” means:


(a)    A price of a Share that is based on the opening, closing, actual, high,
low, or average selling prices of a Share reported on any established stock
exchange or national market system including without limitation the New York
Stock Exchange and the Nasdaq Global Select Market on the applicable date, the
preceding trading day, the next succeeding trading day, or an average of trading
days, as determined by the Committee in its discretion. Unless the Committee
determines otherwise, Fair Market Value shall be deemed to be equal to the
closing price of a Share on the Grant Date or on the most recent date preceding
the Grant Date on which Shares were publicly traded.


(b)    If Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the mean between the high bid and low asked
prices for a Share on the last market trading day prior to the day of


5

--------------------------------------------------------------------------------




determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable.


(c)    In the event Shares are not publicly traded at the time a determination
of their value is required to be made hereunder, the price of a Share as
determined by the Committee in such manner as it deems appropriate.


2.21    “Full Value Award” means an Award other than in the form of an Option or
Stock Appreciation Right, and which is settled by the issuance of Shares.


2.22    “Good Reason” means, unless otherwise specified in the applicable Award
Agreement or Individual Agreement, with respect to any Participant following a
Change of Control:


(a)    A material diminution in the Participant’s position, authority, duties or
responsibilities as in effect immediately prior to the Change of Control;


(b)    Any material breach by the Company or any of its Affiliates of any Award
Agreement or Individual Agreement with the Participant;


(c)    A material reduction by the Company of the Participant’s total
compensation (including salary and annual long-term incentive compensation) from
the levels in effect as of immediately prior to the Change of Control; or


(d)     The Company’s or any Affiliate’s requiring the Participant to be based
at any office or location outside of fifty (50) miles from the location of
employment or service as of the date of the Change of Control, except for travel
reasonably required in the performance of the Participant’s responsibilities.


Notwithstanding the foregoing, the events described in clauses (a), (b), (c) and
(d) of this Section 2.22 shall constitute “Good Reason” only if (1) such event
occurs without the Participant’s consent, (2) the Participant provides written
notice to the Company or an Affiliate within ninety (90) days of the purported
Good Reason event, which notice shall describe in detail the basis and
underlying facts supporting the Participant’s belief that a Good Reason event
has occurred, and (3) the Company or such Affiliate fails to cure the Good
Reason event (if capable of being cured) within thirty (30) days after its
receipt of the Participant’s written notice. If the Company does not cure the
Good Reason event within the thirty (30)-day cure period, the Participant will
have ninety (90) days from the end of such cure period to resign. If the
Participant does not resign within such ninety (90)-day period, the Participant
forfeits the right to resign for Good Reason as a result of such event.




6

--------------------------------------------------------------------------------




2.23    “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan.


2.24    “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option that is intended to meet the requirements of Code Section 422 or
any successor provision.


2.25    “Individual Agreement” means a written employment, retention, consulting
or similar agreement between a Participant and the Company or one of its
Subsidiaries or Affiliates.


2.26    “Nonemployee Director” means a Director who is not an Employee.


2.27    “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.


2.28    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.


2.29    “Other Stock-Based Award” means, individually or collectively, any Award
other than an Option, Stock Appreciation Right, Restricted Stock Award or
Restricted Stock Unit Award, that is denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, Shares
(including without limitation any Award of Shares that is not subject to any
vesting or other restrictions and any Award of Shares in lieu of obligations to
pay cash or deliver other property under the Plan or under any other plan or
compensatory arrangements).


2.30    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.


2.31    “Performance Measures” mean measures as described in Article 9 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
    
2.32    “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.


2.33    “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.




7

--------------------------------------------------------------------------------




2.34    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 7.


2.35    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.


2.36    “Plan” means the Casey’s General Stores, Inc. 2018 Stock Incentive Plan.


2.37     “Plan Share Limit” has the meaning set forth in Section 4.1(a).


2.38    “Plan Year” means the Company’s fiscal year which begins May 1 and ends
April 30.


2.39    “Prior Plans” mean the 2009 Plan, the Casey’s General Stores, Inc. 2000
Stock Option Plan and the Casey’s General Stores, Inc. Non-Employee Directors’
Stock Option Plan.


2.40    “Restricted Stock” means an Award granted to a Participant pursuant to
Article 7.


2.41    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 7, except no Shares are actually awarded to the Participant on the
Grant Date.


2.42    “Share” means a share of common stock of the Company, no par value per
share.
    
2.43    “Share Payment” has the meaning set forth in Section 17.2.


2.44    “Stock Appreciation Right” or “SAR” means a stock appreciation right
Award that is granted under Section 6.1 and that, subject to Section 19.10,
represents an unfunded and unsecured promise to deliver Shares, cash, other
securities, other Awards or other property equal in value to the excess, if any,
of the Fair Market Value per Share over the Exercise Price per Share of the
Stock Appreciation Right, subject to the terms of the applicable Award
Agreement.


2.45    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.


2.46    “Tax Laws” has the meaning set forth in Section 19.18.


Article 3.    Administration.


3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys,


8

--------------------------------------------------------------------------------




consultants, accountants, agents, and other individuals, any of whom may be an
Employee, and the Committee, the Company, and its officers and Directors shall
be entitled to rely upon the advice, opinions, or valuations of any such
individuals. All actions taken and all interpretations and determinations made
by the Committee shall be final and binding upon the Participants, the Company,
and all other interested individuals.


3.2    Authority of the Committee. Subject to any express limitations set forth
in the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:


(a)    To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including (subject to Section 3.3)
the time or times when a person shall be permitted to receive Shares pursuant to
an Award, and the number of Shares subject to an Award;


(b)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;


(c)    To approve forms of Award Agreements for use under the Plan;


(d)    To determine the vesting schedule of Awards subject to Section 4.5;


(e)    To establish the terms, conditions, performance and vesting criteria,
restrictions, terms of exercise and settlement and other provisions of the
Awards;


(f)    To determine Fair Market Value in accordance with Section 2.20 of the
Plan;


(g)    Subject to Article 16, to amend the Plan or any Award Agreement as
provided in the Plan;


(h)    To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of a stock award previously granted by
the Board;




9

--------------------------------------------------------------------------------




(i)    To determine whether Awards will be settled in Shares of common stock,
cash, or in any combination thereof;


(j)    Subject to Article 12, to determine whether Awards will be adjusted for
dividend equivalents, with “Dividend Equivalents” meaning a credit, made at the
discretion of the Committee, to the account of a Participant in an amount equal
to the cash dividends paid on one Share for each Share represented by an Award
held by such Participant;


(k)    To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;


(l)    Subject to Section 16.1(b), to authorize a program permitting eligible
Participants to surrender outstanding Awards in exchange for newly granted
Awards;


(m)    To impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including, without
limitation: (i) restrictions under an insider trading policy; and (ii)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers; and


(n)    To provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares,
cash, or a combination thereof, the amount of which is determined by reference
to the value of Shares.


    3.3    Limited Authority to Accelerate Vesting. Notwithstanding Section 3.2,
the Committee shall not have the authority to accelerate vesting of an Award in
the event of a Participant’s termination of employment, other than in connection
with the Participant’s death or disability.


Article 4.
Shares Subject to This Plan; Maximum Awards; Minimum Vesting Schedule.



4.1    Number of Shares Authorized and Available for Awards. The number of
Shares authorized and available for Awards under the Plan shall be determined in
accordance with the following provisions:


(a)    Subject to adjustment as provided in Section 4.4 of the Plan, the maximum
aggregate number of Shares available for issuance under the


10

--------------------------------------------------------------------------------




Plan, including with respect to ISOs, shall be 3,000,000 (such amount, the “Plan
Share Limit”). In connection with approving this Plan, and contingent upon
receipt of shareholder approval of this Plan, the Board of Directors has
approved a resolution to cancel any Shares remaining available for issuance
under the Prior Plans that are not subject to outstanding Awards as of the
Effective Date.


(b)    Solely for the purpose of applying the limitation set forth in Section
4.1(a):


(i)    each Option and Stock Appreciation Right granted under this Plan shall
reduce the number of Shares available for grant by one Share for every one Share
in respect of which such Option or Stock Appreciation Right is granted; and


(ii)    each Full Value Award granted under this Plan shall reduce the number of
Shares available for grant by two Shares for every one Share in respect of which
such Full Value Award is granted.


4.2    Share Usage. Except as set forth in this Section 4.2, Shares covered by
an Award shall be counted as used only to the extent they are actually issued.
Any Shares related to Awards under this Plan that terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of the Shares, or
are settled in cash in lieu of Shares shall be available again for grant under
this Plan; provided that such Shares shall be added back to the Plan pursuant to
the same counting methodology as described in Section 4.1(b). Shares subject to
an Award under the Plan may not again be made available for issuance under the
Plan if such Shares were: (i) Shares that were subject to an Option and were not
issued upon the net settlement or net exercise of such Option; (ii) Shares
delivered to or withheld by the Company to pay the applicable Exercise Price or
the withholding taxes related to any Award; or (iii) Shares repurchased on the
open market with the proceeds of an Option exercise. Upon exercise of a
stock-settled Stock Appreciation Right, each such stock-settled Stock
Appreciation Right exercised shall be counted as one Share against the maximum
aggregate number of Shares that may be delivered pursuant to Awards granted
under the Plan as provided in Section 4.1(a), regardless of the number of Shares
actually delivered upon settlement of such stock-settled Stock Appreciation
Right. The Shares available for issuance under this Plan may be authorized and
unissued Shares or treasury Shares.


4.3    Annual Award Limits. The following limits (each an “Annual Award Limit”
and, collectively, “Annual Award Limits”), as adjusted pursuant to Section 4.4
and Article 16, shall apply to grants of such Awards under this Plan:


(a)    Options and Stock Appreciation Rights: The maximum aggregate number of
Shares subject to Options or Stock Appreciation Rights granted to any one
Participant (other than to a Nonemployee Director) in any one Plan Year shall be
200,000.


11

--------------------------------------------------------------------------------






(b)    Full Value Awards: The maximum aggregate number of Shares subject to Full
Value Awards granted to any one Participant (other than to a Nonemployee
Director) in any one Plan Year shall be 100,000.


4.4    Adjustments in Authorized Shares. Adjustment in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:


(a)
In the event of any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, rights offering, stock split, reverse stock split, split-up or
spin-off, the Committee shall equitably adjust any or all of (i) the number of
Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
(A) the Plan Share Limit and (B) the Annual Award Limits, and (ii) the terms of
any outstanding Award, including (1) the number of Shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate and (2) the Exercise
Price, if applicable, with respect to any Award; provided, however, that the
Committee shall determine the method and manner in which to effect such
equitable adjustment.



(b)
In the event that the Committee determines that any reorganization, merger,
consolidation, combination, repurchase or exchange of Shares or other securities
of the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares (including any Change of Control) such that an adjustment is
determined by the Committee in its discretion to be appropriate or desirable,
then the Committee may, in such manner as it may deem appropriate or desirable
in its sole and plenary discretion, (i) equitably adjust any or all of (A) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
(1) the Plan Share Limit and (2) the Annual Award Limits, and (B) the terms of
any outstanding Award, including (1) the number of Shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate, (2) the Exercise
Price, if applicable, with respect to any Award and (3) any applicable
Performance Measure or Performance Period; (ii) make provision for a cash
payment to the holder of an outstanding Award (but, solely with respect to
unvested Awards in the case of a Change of Control, only if provision is not
made in connection with such Change of Control for (A) assumption of such Awards
or (B) substitution for such Awards of



12

--------------------------------------------------------------------------------




new awards covering stock of a successor corporation or its “parent corporation”
(as defined in Section 424(e) of the Code), with appropriate adjustments as to
the number and kinds of shares and the Exercise Prices, if applicable) in
consideration for the cancelation of such Award, including, in the case of an
outstanding Option or Stock Appreciation Right, a cash payment to the holder of
such Option or Stock Appreciation Right in consideration for the cancelation of
such Option or Stock Appreciation Right in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
Shares subject to such Option or Stock Appreciation Right over the aggregate
Exercise Price of such Option or Stock Appreciation Right; and (iii) cancel and
terminate any Option or Stock Appreciation Right having a per-Share Exercise
Price equal to, or in excess of, the Fair Market Value of a Share subject to
such Option or Stock Appreciation Right without any payment or consideration
therefor.


(c)    The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods.


(d)    The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.


(e)    Subject to the provisions of Article 16 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Code Sections 422 and 424, as and where applicable.


4.5    Minimum Vesting Requirement. All Awards shall be subject to a minimum
vesting period of one (1) year, which minimum vesting period shall be deemed
satisfied with respect to an Award granted to a Nonemployee Director in
connection with an annual shareholders' meeting if such Award vests upon or
after the immediately following annual shareholders' meeting. Notwithstanding
the immediately preceding sentence, up to five percent (5%) of the Shares
available under the Plan may be granted pursuant to Awards with a vesting period
of less than one (1) year, including the grant of Awards or Shares free of any
vesting requirements. Shares issued to Participants pursuant to their election
to receive Shares in lieu of cash compensation shall not count against this
limit.




13

--------------------------------------------------------------------------------




Article 5.    Eligibility and Participation.


5.1    Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors.


5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law and the amount of
each Award.




Article 6.     Stock Options and Stock Appreciation Rights.


6.1    Grant of Options and Stock Appreciation Rights. Subject to the terms and
provisions of this Plan, Options and Stock Appreciation Rights may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion.


6.2    Award Agreement. Each Option and Stock Appreciation Right grant shall be
evidenced by an Award Agreement that shall specify (a) the Exercise Price, (b)
subject to Section 6.4, the maximum term of the Option or Stock Appreciation
Right, (c) the number of Shares to which the Option or Stock Appreciation Right
pertains, (d) subject to Section 4.5, the conditions upon which an Option or
Stock Appreciation Right shall become vested and exercisable, and (e) such other
provisions as the Committee shall determine which are not inconsistent with the
terms of this Plan. All Options granted under the Plan shall be NQSOs unless the
applicable Award Agreement expressly states that the Option is intended to be an
ISO.


6.3    Exercise Price of Options and Stock Appreciation Rights. The Exercise
Price for each grant of an Option or a or Stock Appreciation Right under this
Plan shall be determined by the Committee in its sole discretion at the time of
grant and shall be specified in the Award Agreement; provided, however, the
Exercise Price must be at least equal to one hundred percent (100%) of the FMV
of a Share as of Grant Date of such Option or Stock Appreciation Right.


6.4    Term of Options and Stock Appreciation Rights. Each Option and Stock
Appreciation Right granted to a Participant shall expire at such time as the
Committee shall determine at the time of grant; provided, however, no Option or
Stock Appreciation shall be exercisable, in each case, later than the tenth
(10th) anniversary of its Grant Date.


6.5    Exercise of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights granted under this Article 6 shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
in each instance approve, subject to Sections 3.3 and 15.1(b), which terms and
restrictions need not be the same for each grant or for each Participant.




14

--------------------------------------------------------------------------------




6.6    Payment of Options. Options granted under this Article 6 shall be
exercised by the delivery of a notice of exercise to the Company or an agent
designated by the Company in a form specified or accepted by the Committee, or
by complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares. A condition of
the issuance of the Shares as to which an Option shall be exercised shall be the
payment of the Exercise Price. The Exercise Price of any exercised Option shall
be payable to the Company in cash or its equivalent or, to the extent permitted
by the Committee, in accordance with one of the following methods:


(a)    By tendering (either by actual delivery or attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Exercise Price;


(b)    By a cashless (broker-assisted) exercise;


(c)    By any combination of the foregoing methods; or


(d)    Any other method approved or accepted by the Committee in its sole
discretion.


Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in U.S. dollars or Shares, as applicable.


6.7    Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Options or Stock Appreciation Rights granted thereunder following termination of
the Participant’s employment or provision of services to the Company or any
Affiliate or Subsidiary, as the case may be. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Options and Stock Appreciation Rights issued pursuant to this Article 6, and may
reflect distinctions based on the reasons for termination; provided, however, no
Option or Stock Appreciation Right shall be exercisable, in each case, later
than the tenth (10th) anniversary of its Grant Date.


6.8    Special Rules Regarding ISOs. Notwithstanding any provision of the Plan
to the contrary, an ISO granted to a Participant shall comply with such rules as
may be prescribed by Section 422 of the Code and any regulations related
thereto, as amended from time to time, and any successor provision.






15

--------------------------------------------------------------------------------




Article 7.    Restricted Stock and Restricted Stock Units.


7.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the Grant Date.


7.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify (a) subject to Section 4.5, the Period(s) of
Restriction, (b) the number of Shares of Restricted Stock, or the number of
Restricted Stock Units granted, and (c) such other provisions as the Committee
shall determine.


7.3    Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable laws or under the requirements of
any stock exchange or market upon which such Shares are listed or traded, or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units. To the extent
deemed appropriate by the Committee, the Company may retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as all conditions and/or restrictions applicable to such Shares have been
satisfied or lapse. Except as otherwise provided in this Article 7, Shares of
Restricted Stock covered by each Restricted Stock Award shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapse (including satisfaction of any
applicable tax withholding obligations), and Restricted Stock Units shall be
paid in cash, Shares, or a combination of cash and Shares as the Committee, in
its sole discretion, shall determine. Subject to Section 4.4, in the event that
Restricted Stock Units are settled in cash or a combination of cash and Shares,
the cash value paid to a Participant in respect of such Restricted Stock Units
shall be based on the Fair Market Value of the applicable Shares as of the date
of such settlement.


7.4    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 7.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion: The sale or
transfer of Shares of stock represented by this certificate, whether voluntary,
involuntary, or by operation of law, is subject to certain restrictions on
transfer as set forth in the Casey’s General Stores, Inc. 2018 Stock Incentive
Plan, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from Casey’s General Stores, Inc.




16

--------------------------------------------------------------------------------




7.5    Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
as determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.


7.6    Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company or any Affiliate or
Subsidiary, as the case may be. Subject to Section 3.3, such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.


Article 8.    Transferability of Awards and Shares.


8.1    Transferability of Awards. Except as provided in Section 8.2, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution or, subject to the consent of the Committee, pursuant
to a domestic relation order entered into by a court of competent jurisdiction;
no Awards shall be subject, in whole or in part, to attachment, execution, or
levy of any kind; and any purported transfer in violation of this Section 8.1
shall be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable or Shares deliverable in the event of, or following, the Participant’s
death may be provided.


8.2    Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 8.1, any or all Awards shall be transferable to and
exercisable by such transferees, and be subject to such terms and conditions as
the Committee may deem appropriate; provided, however, no Award may be
transferred for value without shareholder approval.


8.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded, or under any blue sky or state securities laws applicable to
such Shares.














17

--------------------------------------------------------------------------------




Article 9.    Performance Measures.


9.1    Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:


(a)    Earnings per share;


(b)    Return measures (including, but not limited to, return on assets,
capital, invested capital, equity, sales, or revenue);


(c)    Net earnings or net income (before or after taxes);


(d)    Net sales or revenue growth;


(e)    Net operating profit;


(f)    Earnings before or after taxes, interest, depreciation, and/or
amortization;


(g)    Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);


(h)    Share price (including, but not limited to, growth measures and total
shareholder return);


(i)    Expense targets;


(j)    Cost reduction or savings;


(k)    Performance against operating budget goals;


(l)    Economic value added or EVA (net operating profit after tax minus the sum
of capital multiplied by the cost of capital); and


(m)    Margins.


Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of similar companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (h) above as compared to various
stock market indices.




18

--------------------------------------------------------------------------------




9.2    Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (a) asset write-downs; (b)
litigation or claim judgments or settlements; (c) the effect of changes in tax
laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) Extraordinary
Items; (f) acquisitions or divestitures; and (g) foreign exchange gains and
losses. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility.


9.3    Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.


9.4    Committee Discretion. In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 9.1.


Article 10.    Nonemployee Director Awards.


10.1    Awards to Nonemployee Directors. The Board or Committee shall determine
and approve all Awards to Nonemployee Directors. The terms and conditions of any
grant of any Award to a Nonemployee Director shall be set forth in an Award
Agreement.


10.2    Awards in Lieu of Fees; Deferral of Award Payment. The Board or
Committee may permit a Nonemployee Director the opportunity to: (a) receive an
Award in lieu of payment of all or a portion of future director fees (including
but not limited to cash retainer fees and meeting fees) or other types Awards
pursuant to such terms and conditions as the Board or Committee may prescribe
and set forth in an applicable subplan or Award Agreement or (b) defer the grant
or payment of an Award pursuant to such terms and conditions as the Board or
Committee may prescribe and set forth in any applicable subplan or Award
Agreement.


10.3    Annual Award Limitation. Notwithstanding any other provision of the Plan
to the contrary, the maximum value of Awards granted and any cash compensation
(including but not limited to cash retainer fees and meeting fees) paid during a
single calendar year to any Nonemployee Director in respect of the Nonemployee
Director’s service as a member of the Board (including service as a member or
chair of any committee thereof) may not exceed $750,000 in total or, in the case
of the independent chair of the Board, $975,000 in total (in each case,
calculating the value of any such Award based on the Grant Date fair value of
such Award,


19

--------------------------------------------------------------------------------




as determined in accordance with Topic 718 of the FASB Accounting Standards
Codification or any successor provision).


Article 11.    Other Stock-Based Awards.


Subject to the provisions of the Plan, the Committee shall have the sole and
plenary authority to grant to Participants other equity-based or equity-related
Awards (whether payable in cash, equity or otherwise) in such amounts and
subject to such terms and conditions as the Committee shall determine.


Article 12.    Dividend Equivalents.


Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the Grant Date
and the date the Award is exercised, vests, or expires, as determined by the
Committee. Such dividend equivalents shall be converted to cash or additional
Shares by such formula and at such time and subject to such limitations as may
be determined by the Committee. Notwithstanding the foregoing, the Committee may
not grant dividend equivalents based on the dividends declared on Shares that
are subject to an Option or Stock Appreciation Right Award. Any dividend
equivalents with respect to Full Value Awards which vest based on the
achievement of performance goals or the passage of time shall be accumulated
until such Award is earned, and such dividends shall be paid only if and to the
extent that the applicable performance goals or time-based requirements are
satisfied.


Article 13.    Beneficiary Designation.


Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.


Article 14.    Rights of Participants.


14.1    Employment. Nothing in this Plan or an Award Agreement shall: (a)
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law;
or (b) confer upon any Participant any right to continue his employment or
service as a Director for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company or any Affiliate or Subsidiary and, accordingly, subject to Articles
3 and 16, this Plan and the benefits hereunder may be terminated at any time in
the sole and exclusive discretion of the


20

--------------------------------------------------------------------------------




Committee without giving rise to any liability on the part of the Company, its
Affiliates, and/or its Subsidiaries.


14.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.


14.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.


Article 15.    Change of Control.


15.1    Change of Control. Subject to the provisions of Section 4.4, unless
otherwise provided in the applicable Award Agreement or Individual Agreement, in
the event of a Change in Control, all Awards that are outstanding and unvested
as of immediately prior to a Change of Control (after giving effect to any
action by the Committee pursuant to Section 4.4) shall remain outstanding and
unvested immediately thereafter; provided, however, that, if within 24 months
following a Change of Control, a Participant’s employment or services, as
applicable, with the Company and its Affiliates is terminated without Cause or
the Participant resigns for Good Reason, all Awards then held by such
Participant shall be treated as follows:


(a)
All outstanding Options and Stock Appreciation Rights that are unexercisable or
otherwise unvested shall automatically be deemed exercisable or otherwise
vested, as the case may be, as of the date of such termination; and



(b)
All Full Value Awards that are unvested or still subject to restrictions on
forfeiture shall automatically be deemed vested and all restrictions and
forfeiture provisions related thereto shall lapse as of the date of such
termination.



15.2    Substitution or Assumption. Notwithstanding Section 15.1 and unless
otherwise provided in the applicable Award Agreement or Individual Agreement, in
the event of a Change of Control, unless provision is made in connection with
the Change of Control for assumption or continuation of Awards previously
granted or substitution of such Awards for new awards covering shares of a
successor corporation or its “parent corporation” (as defined in Section 424(e)
of the Code) or “subsidiary corporation” (as defined in Section 424(f) of the
Code) with appropriate adjustments as to the number and kinds of shares and, if
applicable, Exercise Prices and Performance Measures, in each case, that the
Committee determines will preserve the material terms and conditions of such
Awards as in effect immediately prior to the Change of Control (including,
without limitation, with respect to the vesting schedules, the intrinsic value
of the awards (if any) as of the Change of Control, difficulty of achieving
Performance Measures (if applicable) and transferability of the shares
underlying such Awards), all Awards then-held by Participants shall be treated
as follows:


(a)
All outstanding Options and Stock Appreciation Rights that are subject to
service-based (but not performance-based) vesting conditions that are
unexercisable or



21

--------------------------------------------------------------------------------




otherwise unvested shall automatically be deemed exercisable or otherwise
vested, as the case may be, as of immediately prior to such Change of Control;


(b)
All Full Value Awards that are subject to service-based (but not
performance-based) vesting conditions that are unvested or still subject to
restrictions or forfeiture shall automatically be deemed vested, and all
restrictions and forfeiture provisions related thereto shall lapse as of
immediately prior to such Change of Control; and



(c)
All Awards subject to performance-based vesting conditions shall vest either (i)
based on actual performance achieved as of immediately prior to the Change of
Control or (ii) at the target level, solely in the case of clause (ii),
pro-rated based on the portion of the performance period elapsed as of the
Change of Control.



15.3    Section 409A and Change of Control. Notwithstanding Section 15.2 and
unless otherwise provided in the applicable Award Agreement or Individual
Agreement, if any amount payable pursuant to an Award constitutes deferred
compensation that is subject to Section 409A of the Code, in the event of a
Change of Control, to the extent provided in Section 15.2, any unvested but
outstanding Awards shall automatically vest as of the date of such Change of
Control and shall not be subject to the forfeiture restrictions following such
Change of Control; provided that in the event that such Change of Control does
not qualify as an event described in Section 409A(a)(2)(A)(v) of the Code or to
the extent that payment upon such Change of Control would otherwise violate
Section 409A of the Code, such Awards (and any other Awards that constitute
deferred compensation that vested prior to the date of such Change of Control
but are outstanding as of such date) shall not be settled until the earliest
permissible payment event under Section 409A of the Code following such Change
of Control.


Article 16.    Amendment and Termination.


16.1
Amendment and Termination of the Plan and Award Agreements.



(a)    Subject to subparagraphs (b) and (c) of this Section 16.1 and Section
16.3 of the Plan, the Board may at any time terminate the Plan or an outstanding
Award Agreement and the Committee may, at any time and from time to time, amend
the Plan or an outstanding Award Agreement.


(b)    In no event may any Option or Stock Appreciation Right granted under the
Plan (i) be amended to decrease the Exercise Price thereof, (ii) be cancelled or
surrendered at a time when its Exercise Price exceeds the Fair Market Value of
the underlying Shares in exchange for another equity-based Award, award under
any other equity-compensation plan or any cash payment, or (iii) be subject to
any action that would be treated, for accounting purposes, as a “repricing” of
such Option or Stock Appreciation Right, unless, in the case of each of the
foregoing clauses (i), (ii) and (iii), such amendment, cancellation, surrender,
or action is


22

--------------------------------------------------------------------------------




specifically approved by the Company’s shareholders. For the avoidance of doubt,
an adjustment to the applicable Exercise Price that is made in accordance with
Section 4.4 shall not be considered a reduction in Exercise Price or “repricing”
of such Option or Stock Appreciation Right.


(c)    Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations, the Code and the regulations
thereunder and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan.


16.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 9.3, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4 hereof) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan. By accepting an Award
under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 16.2 without further consideration or action.


16.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Section 16.2, 16.4, or 19.13, no termination or
amendment of this Plan or an Award Agreement shall be made that would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent; provided that such an amendment may be made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules, as described in Section 16.4.


16.4    Amendment to Conform to Law or Other Regulation. Notwithstanding any
other provision of this Plan to the contrary, the Committee may amend the Plan
or an Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or an Award
Agreement to any present or future law relating to plans of this or similar
nature, and to the administrative regulations and rulings promulgated
thereunder, including with respect to applicable tax rules, stock exchange rules
or accounting rules. By accepting an Award under this Plan, a Participant agrees
to any amendment made pursuant to this Section 16.4 to any Award granted under
the Plan without further consideration or action.






23

--------------------------------------------------------------------------------




Article 17.    Withholding.


17.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, up to the
maximum amount that the Company is permitted by applicable law to withhold in
respect of federal, state, and local taxes, domestic or foreign, arising as a
result of this Plan, or to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.


17.2    Share Withholding. With respect to withholding required upon the
exercise of Options or Stock Appreciation Rights, upon the lapse of restrictions
on Full Value Awards, or any other taxable event arising as a result of an Award
granted hereunder (collectively and individually referred to as a “Share
Payment”), Participants may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold from a Share Payment the number of Shares having a Fair Market Value on
the date the withholding that the Company determines is up to the maximum amount
that the Company or any of its Affiliates is permitted by applicable law to
withhold in respect of federal, state, and local taxes, domestic or foreign,
arising as a result of this Plan. All such elections shall be irrevocable, made
in writing, and signed by the Participant, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.


Article 18.    Successors.


All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 19.    General Provisions.


19.1    Forfeiture Events; Clawbacks.


(a)    The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for Cause, termination of the
Participant’s provision of services to the Company, Affiliate, or Subsidiary,
violation of material Company, Affiliate, or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, any Affiliate, or Subsidiary.




24

--------------------------------------------------------------------------------




(b)    To the extent a Participant is subject to the Company’s clawback policy
applicable to executive officers, Awards granted pursuant to the Plan shall be
subject to such policy, as in effect from time to time. In addition, if any of
the Company’s financial statements are required to be restated resulting from
errors, omissions, or fraud, the Committee may (in its sole discretion, but
acting in good faith) direct that the Company recover all or a portion of any
Award granted or paid to a Participant with respect to any fiscal year of the
Company the financial results of which are negatively affected by such
restatement. The amount to be recovered from the Participant shall be the amount
by which the Award exceeded the amount that would have been payable to the
Participant had the financial statements been initially filed as restated, or
any greater or lesser amount (including, but not limited to, the entire Award)
that the Committee shall determine. In no event shall the amount to be recovered
by the Company be less than the amount required to be repaid or recovered as a
matter of law (including but not limited to amounts that are required to be
recovered or forfeited under Section 304 of the Sarbanes-Oxley Act of 2002). The
Committee shall determine whether the Company shall effect any such recovery:
(i) by seeking repayment from the Participant; (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to the Participant under
any compensatory plan, program, or arrangement maintained by the Company, an
Affiliate, or any Subsidiary; (iii) by withholding payment of future increases
in compensation (including the payment of any discretionary bonus amount) or
grants of compensatory awards that would otherwise have been made in accordance
with the Company’s otherwise applicable compensation practices; or (iv) by any
combination of the foregoing.


19.2    Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.


19.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.


19.4    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.


19.5    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.




25

--------------------------------------------------------------------------------




19.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:


(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.


19.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.


19.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.


19.9    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.


19.10    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan.


19.11    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.




26

--------------------------------------------------------------------------------




19.12    Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.


19.13    Deferred Compensation.


(a)    It is intended that the provisions of the Plan comply with Section 409A
of the Code, and all provisions of the Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.


(b)    No Participant or the creditors or beneficiaries of a Participant shall
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.
        
(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) such Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
pursuant to an Award constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period.
Except as otherwise determined by the Committee in its sole discretion or as set
forth in any applicable Award Agreement or Individual Agreement, such amount
shall be paid without interest.


(d)    Notwithstanding any provision of the Plan to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to any Award as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code, and by


27

--------------------------------------------------------------------------------




accepting an Award under this Plan, a Participant agrees to any amendments to
the Award made pursuant to this Section 19.13 without further consideration or
action. In any case, unless otherwise determined by the Committee in its sole
discretion, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on such Participant
or for such Participant’s account in connection with an Award (including any
taxes and penalties under Section 409A of the Code), and neither the Company nor
any of its Affiliates shall have any obligation to indemnify or otherwise hold
such Participant harmless from any or all of such taxes or penalties.
        
19.14    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.


19.15    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.


19.16    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Iowa, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Iowa to
resolve any and all issues that may arise out of or relate to this Plan or any
related Award Agreement.


19.17    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may: (a) deliver by email or other electronic
means (including posting on a web site maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements); and (b) permit Participants to
electronically execute applicable Plan documents (including, but not limited to,
Award Agreements) in a manner prescribed to the Committee.


19.18    No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,


28

--------------------------------------------------------------------------------




but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.


19.19    Indemnification. Subject to requirements of Iowa law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.




29